Title: July 7th. 1761.
From: Adams, John
To: 


       Dined at Deacon Hills, with Sam Quincy and his Bride, and with Mr. Cushing a Representative of Salisbury. Cushing seems a fair minded Countryman. Some free and friendly Conversation passed between Henry Hill and his father, about Advancement, and stock and setting up, and giving £1000 a Year. Henry said You ought to give me £1000 a Year or 10,000 right out, and then I maintain myself. You must give me Money or learn me to get it, or why did you make me? I’le go back again, &c.
       Drank Tea, at Major Nobles, with Coll. Quincy, Deacon Whitte­more, and the Man who is sued to this Court. I’ve forgot his Name. All in Consultation about defending their Lands in the Eastward.
      